Citation Nr: 1110503	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  04-33 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for degenerative arthritis and internal derangement of the left knee, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel






INTRODUCTION

The Veteran had active military service from October 1984 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for degenerative arthritis and internal derangement of the left knee.  The decision was confirmed in a September 2003 rating decision.

In September 2007, this claim, as well as a service connection claim for a right knee disability, was before the Board.  The Board granted service connection for the right knee disability in the September 2007 decision and remanded the claim for the left knee so that a medical opinion addressing whether the left knee disability had been caused or aggravated by the right knee disability could be provided.  The RO substantially complied with the Board remand, as an examination was provided in October 2009 and an opinion was provided in January 2010.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board determined, however, that the January 2010 opinion was unclear, and referred the case for a Veterans Health Administration (VHA) opinion in June 2010.  An opinion was provided in September 2010 and the Veteran and his representative were provided with a copy and given an opportunity to respond.  The Veteran's representative provided a Written Brief Presentation in February 2011.  No additional evidence or development is necessary to decide the claim herein.  

The issue has been modified as reflected on the first page of this decision to comport with the Board's grant of service connection for a right knee disability in September 2007 and the medical evidence of record.  


FINDINGS OF FACT

Based upon the preponderance of the competent and probative evidence of record, the Veteran's left knee disability is not related to active naval service or any incident thereof, nor was it manifested either in service or within one year after separation from service; in addition, the competent and probative evidence does not show a relationship between the service-connected right knee disability and the claimed left knee disability, based on either causation or aggravation.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service and cannot be presumed to have been incurred or aggravated in service, nor is it due to, the result of, or aggravated by the Veteran's service-connected right knee disability.  38 U.S.C.A. §§ 1131, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In January 2003 and July 2003, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the April 2003 and September 2003 rating decisions, August 2004 SOC, and February 2010 SSOC provided him with additional periods to submit more evidence.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The Veteran has advanced theories of entitlement for service connection for the left knee disability that include as secondary to his service-connected right knee disability.  The right knee disability claim was granted during the appeal, and was not a service-connected disability at the time of the original claim.  Thus, the VA notice letters provided to him do not include the criteria for substantiating a service connection claim on a secondary basis.  The Board, however, finds that the Veteran has not been prejudiced by this deficiency.  He asserted his theories of entitlement for the left knee disability on written statements, and demonstrated understanding of the nature of a secondary service connection claim.  He also is represented by a qualified veterans service organization representative, who is presumed to have knowledge of the applicable criteria for the Veteran's claim and to have communicated this information to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 438- 439 (2006).  See also Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Therefore, the Board determines that the lack of notice for substantiating the criteria for a secondary service connection claim constitutes harmless error.

In addition to the foregoing harmless-error analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with this notice in an August 2009 VA letter.

The Board notes that a VA notice letter also was mailed to the Veteran in November 2007 but it was returned as undeliverable.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) disability records including the supporting treatment records.  He was afforded VA examinations in February 2003 and October 2009 and VA medical opinions were provided in January 2010 and September 2010 addressing the etiology of the left knee disability on appeal.  The examination report and opinions obtained contains sufficient information to decide the issue on appeal, and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  In this regard, while the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C.A. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of secondary service connection may be made.

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court of Appeals for Veterans Claims has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing condition, the law as interpreted in Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), essentially mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability should be based on medical judgment derived from accepted medical principles, and the clinical factors pertinent to the basic character, origin, and development of such injury or disease.  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles regarding incurrence, symptoms, and course of the injury or disease, together with all other lay and medical evidence concerning the inception, development, and manifestations of the impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III.  Analysis

The Veteran primarily contends that he has a left knee disorder that has been caused or aggravated by the now service-connected right knee disorder.  Nevertheless, the Board has considered this issue on all potential beses for service connection, including incurrence or aggravation in service.

The STRs are negative for any findings of a left knee disability.  The enlistment examination in March 1984 and the separation examination in September 1988 showed normal clinical evaluation of the left knee.  The Veteran also does not specifically allege any left knee problems in service.  

Post-service VA clinical evaluations have shown left knee complaints.  Sometime in mid-2002, the Veteran apparently began to have more significant left knee pain.  An August 2002 VA clinic note shows he complained of bilateral knee pain for four months.  An August 2002 X-ray examination shows prominent tibial spines but otherwise was negative.  A magnetic resonance imaging (MRI) report of the left knee in November 2002 shows a tibiofemoral joint posterior subluxation and lateral subluxation of the patellofemoral joint; advanced patellofemoral joint arthrosis with severe cartilage destruction along the anterior margin of the distal femur; potential small osteochondral fracture in the medial tibia plateau; medial meniscus tear; and medial collateral ligament tear  It was noted that the Veteran did most of his weight-bearing on his left knee.  A January 2003 VA orthopedic clinic note shows the Veteran had bilateral knee pain when ambulating with more constant pain in the last six months.  It also was mentioned that he weighed 370 pounds at that time. 

A February 2003 VA examination report shows that the examiner physically evaluated the left knee and gave a diagnosis of degenerative arthritis and internal derangement of the left knee, referring to the November 2002 MRI report.  The examiner noted that there was no indication of any left knee problem when the Veteran was in the service and this did not appear to be in any way service connected.  The examiner determined that the left knee was a pre-existing condition that had been subjected to almost 15 years of knee damage related to obesity in the interval.  The examiner noted that this was obvious by the fact that the left knee was diseased without any history of acute events and actually without even any symptoms until recently.  As to any question of the left knee being caused by his right knee problem, the examiner said that was not at all likely, in view of the fact that the right knee had been so little symptomatic until recently and clearly had not severely affected his gait over these years, by the Veteran's report.

In July 2007, a VA primary care note shows the Veteran was a walk-in with complaints of pain and instability in the left knee.  He had sudden "giving way" while walking, with no falls; and he had had pain since then mostly medial.  There was mild swelling and he could walk with a brace, which he was wearing at the time it happened.  He also complained that he tended to overuse the left knee due to chronic pain in the right knee.  There was no distinct history of injury to the left knee but in 2002 he had an MRI, which showed a small tear in the anterior horn in the medial meniscus, as well as other abnormalities.

The Veteran continued to seek treatment for his left knee disability, and eventually had left knee surgery in October 2007 for possible loose body removal.  The surgical findings noted that no specimens were removed; there was grade III chondromalacia of the medial femoral condyle and patella, grade II chondromalacia of the trochlea and medial tibia, and grade I softening of the lateral articular surfaces; also there was a torn degenerative medial meniscus, mid third.

An October 2009 VA examination report shows that the Veteran used a brace with help in the left knee all the time and had constant knee pain with limitations in walking, going up stairs, and squatting.  The examiner physically evaluated the left knee, and in summary noted that the Veteran had advanced bilateral degenerative arthritis in each knee, slightly greater on the right than left.  His weight added some stress to the knees but this was compensated for by the bracing.  A January 2010 addendum to this report noted that the examiner reviewed the claims file prior to seeing the Veteran but failed to properly comment on the relationship of the arthritis of the left knee to the right knee.  It was the orthopedist's opinion that the left knee disorder was not caused by the degenerative arthritis in the right knee but certainly, 

if the Veteran had a normal left knee, it would minimize the life inconvenience of the advanced arthritis in the right knee.  However with bilateral knee degenerative changes, this impacted the Veteran seriously, as already stated.

As noted in the Introduction, a VHA medical opinion was obtained in September 2010.  The physician reviewed the claims file, including the history of injury to the right knee and the left knee history beginning in November 2002 with the MRI report.  The physician reviewed the opinion provided by the VA orthopedist in January 2010 and noted that it would appear that this statement would tend to indicate that the Veteran, having bilateral arthritic knee changes, is much more clinically impacted than if the arthritic changes had been limited to the right knee with a normal left knee.  The physician noted that the current diagnosis in the left knee was diffuse degenerative arthritis with significant narrowing of the medial compartment of the left knee.  It was his opinion that the left knee disorder was not incurred, or aggravated during the Veteran's military service, and that there was no direct relationship to any service-connected activities.  His opinion further stated that the left knee disorder arose after the Veteran's military service, with no direct connection to the service-connected activities.  Furthermore, it would be his opinion that the condition of his left knee was less likely aggravated by the right knee disability (less than a 50/50 probability).  With the negative response to the question of aggravation, the physician commented that there was no indication of discussion regarding baseline levels of disability related to the left knee.

In reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim, either based on direct or presumptive service connection, or secondary service connection.  

Initially, it should be clarified that analysis does not include whether any left knee disability was aggravated by his military service.  Although the February 2003 VA examiner implied that the Veteran's knee disorder pre-existed service, there is no medical evidence to support that opinion.  There was no mention of any left knee disability upon examination at enlistment, the STRs and separation examination are negative, and none of the medical evidence after service suggests that the left knee disability pre-existed service.  The February 2003 examiner appeared to believe that, since the left knee disability arose without injury, it was a pre-existing condition.  However, as there is no mention of any left knee disability at entry into service, nor is there any clear and unmistakable evidence that a left knee disorder pre-existed service, the Veteran is considered sound at entry into service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, this analysis is restricted to whether the Veteran's left knee is directly related to his service (or related on a presumptive basis), or whether his service-connected right knee disability caused or aggravated the Veteran's left knee disability, which arose after service.

The Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, because there is no probative evidence that the Veteran was diagnosed with arthritis in the left knee within one year after his discharge from active duty service; nor were there signs or symptoms of left knee arthritis manifested to a compensable degree within one year thereafter, or for many years.

The STRs are negative for any findings of injury to the left knee, as clinical evaluation of the knee at entry and discharge from service was normal.  After his separation from active duty service in October 1988, the first mention of a diagnosis of a left knee disability was not until 14 years later, in 2002. 

In addition to the presumption regulation being inapplicable, there also is no probative evidence relating the Veteran's left knee disability to service on a direct basis.  The STRs are negative for a left knee disability or injury to the left knee; and none of the medical evidence relates the present left knee disability to service.  VA medical professionals in February 2003 and September 2010 both found that there was no relationship between the Veteran's present left knee disability and service.

Continuity of the left knee disability since service also has not been supported by the evidence, including any statements by the Veteran.

The Veteran does not primarily contend that his left knee disability is directly related to service, but rather that his left knee disability is associated with his right knee disability.  However, there is no medical evidence that the service-connected right knee disability caused or aggravated the left knee disability.  While the October 2009 VA examiner found that the Veteran's excessive weight was offset by the use of knee braces, the February 2003 VA examiner found that the Veteran's weight had significant impact on the knees.  The examiner further found that there was no relationship between the left knee disability and the right knee disability, as the right knee had not been very symptomatic until recently and had not severely affected his gait over the years.  The October 2009 VA examiner similarly found that the right knee disability did not cause the left knee disability. 

In addition, the September 2010 VHA reviewing physician found that it is less than likely that the left knee condition has been aggravated by the service-connected right knee disability.  The physicians in 2009 and 2010 did not offer detailed rationales for their opinions, but instead provided their opinions based on an extensive review of the pertinent medical evidence of record.  Also, the physicians' opinions are consistent with the medical evidence of record, as there are no medical findings that support the aggravation of the left knee disability by the service-connected right knee disability, or that the right knee disability caused the left knee disability.  Although the November 2002 VA MRI report noted that the Veteran did most of his weight-bearing on his left knee, that alone does not constitute probative evidence that his right knee disability caused or aggravated the left knee disability.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's symptoms associated with his left knee disability are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  As noted, the STRs show no evidence of a left knee disability in service, and following service the left knee disability has not been related to the Veteran's service.  The Veteran complained of left knee pain in August 2002 and indicated that it had been there for four months.  This was 14 years after service.  Moreover, none of the medical evidence of record shows that the Veteran's service-connected right knee disability caused or aggravated the left knee disability.

While he is clearly sincere in his beliefs, in light of these factors, any current statements to the effect that his right knee disability is associated with his left knee disability or that he has experienced continuous left knee symptomatology since service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for nearly 14 years following his military separation is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the left knee disability to the right knee disability.  Accordingly, an association between the left and right knee disabilities and continuity of symptomatology are not established by either the competent evidence or the Veteran's own statements.

We recognize the sincerity of the arguments advanced by the Veteran that his left knee disability was caused or aggravated by his right knee.  However, there is no objective evidence supporting a finding that that his right knee disability caused or aggravated the left knee disability.  Moreover, resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, a knee disability requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions as to cause or etiology.  

As noted above, the Veteran was first treated for a left knee disability 14 years after service, and there is no competent medical opinion of record indicating that his left knee disability is related to his active naval s0ervice or that the service-connected right knee caused or aggravated the left knee disability.  Furthermore, there is no evidence of record that arthritis in the left knee was manifested within one year after his separation from service.  And, as mentioned above, since the Veteran did not have symptoms during service, there cannot have been continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).

Because the preponderance of the evidence is against the claim for service connection for a left knee disability under the direct, presumptive, and secondary theories of service connection, the benefit-of-the-doubt doctrine is inapplicable, and the claim on all bases must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

ORDER

Entitlement to service connection for degenerative arthritis and internal derangement of the left knee, to include as secondary to service-connected right knee disability, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


